SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. 2) CHECK POINT SOFTWARE TECHNOLOGIES LTD. (Name of Issuer) Ordinary Shares, NIS .01 nominal value (Title of Class of Securities) M22 (CUSIP Number) December 31, 2010 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: oRule 13d-1(b) oRule 13d-1(c) xRule 13d-1(d) The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. M22 1 NAME OF REPORTING PERSON Marius Nacht 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b) o 3 SEC Use Only 4 CITIZENSHIP OR PLACE OF ORGANIZATION Israel NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 20,459,486 * ordinary shares 6 SHARED VOTING POWER 0 7 SOLE DISPOSITIVE POWER 20,459,486* ordinary shares 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 20,459,486* ordinary shares 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES x 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 9.82% 12 TYPE OF REPORTING PERSON IN 2 Item 1(a). Name of Issuer: Check Point Software Technologies Ltd. (the “Issuer”) Item 1(b). Address of Issuer’s Principal Executive Offices: 5 Ha’solelim Street Tel Aviv, Israel Item 2(a). Name of Person Filing: Marius Nacht (the “Reporting Person”) Item 2(b). Address of Principal Business Office or, if None, Residence: c/o Check Point Software Technologies Ltd. 5 Ha’solelim Street Tel Aviv, Israel Item 2(c). Address of Principal Business Office or, if None, Residence: Israel Item 2(d). Title of Class of Securities: Ordinary shares, NIS .01 nominal value Item 2(e). CUSIP Number: M22 Item 3. Not applicable. Item 4. Ownership Provide the following information regarding the aggregate number and percentage of the class of securities of the Issuer identified in Item 1. (a) Amount Beneficially Owned: 20,459,486* ordinary shares The Reporting Person has been advised by the Issuer that, as of December 31, 2010, the Issuer had 208,414,687 ordinary shares outstanding. (b) Percent of Class: 9.82% 3 (c) Number of shares as to which the Reporting Person has: (i) Sole power to vote or to direct the vote: 20,459,486* ordinary shares (ii) Shared power to vote or to direct the vote: 0 (iii) Sole power to dispose or to direct the disposition of 20,459,486* ordinary shares (iv) Shared power to dispose or to direct the disposition of 0 * In addition to the 20,459,486 ordinary shares for which the Reporting Person claims beneficial ownership, the Reporting Person is also the beneficiary of a trust that was established by the Reporting Person that held, as of December 31, 2010,1,870,500 ordinary shares. The Reporting Person does not control the trust and has limited access to information concerning activities and holdings of the trust. The Reporting Person disclaims beneficial ownership of the ordinary shares held in the trust. Item 5. Ownership of Five Percent or Less of a Class Not applicable. Item 6. Ownership of More than Five Percent on Behalf of Another Person Not applicable. Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company or Control Person Not applicable. Item 8. Identification and Classification of Members of the Group Not applicable. Item 9. Notice of Dissolution of Group Not applicable. Item 10. Certifications Not applicable. 4 SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date:February 14, 2011 /s/ Marius Nacht Marius Nacht 5
